Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 12/11/2020, all requested changes to the claims have been entered.   

Response to Argument

1.	Applicant’s arguments filed on 12/11/2020 have been considered but they are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 102
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 

 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UEHARA (US 2012/0320230).

With respect to claim 1, UEHARA teaches 
one or more memories storing instructions (para [0011]); and 
one or more processors (para [0008] and [0009]) configured to execute the instructions to :
detect a person region including a person in an image captured by a camera (Fig. 4, and 7; para [0054]); 
detect a face region including a face in the image (para [0056]), and 
perform, on the person region and the face region, privacy processing (blur) a strength of which differs (various degree of blurring) according to a depth from camera (see para [0006]) to each of the coordinates of the person region and the face region (Fig. 16 and 17; para [0071]).  

With respect to claim 3, UEHARA teaches detect the face region from the regions which the depth at a position in a corresponding real space in the image does not exceed a predetermined value (certain range or distance)(Col. 10 lines 8-45).  

            Claim 5 is rejected as same reason as claim 1 above.
            Claim 7 is rejected as same reason as claim 3 above.
            Claim 9 is rejected as same reason as claim 1 above.
            Claim 11 is rejected as same reason as claim 3 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 and 10 are rejected under 35 USC 103 as being unpatentable over UEHARA (US 2012/0320230) in view of Shiozaki et al. (US 2013/0051662).
UEHARA teaches all the limitations of claim 1 as applied above from which claim 2 respectively depend.
      	UEHARA does not teach expressly that detect the person region from the entire part of the image; and detect the face region from regions not being detected as the person region in the image.  
      	Shiozaki et al.  teach detect the person region from the entire part of the image (whole body detector); and detect the face region from regions not being detected as the person region (the size of the target person in the image is too large) in the image (face detector) (Fig. 3; para [0024]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to detect face region when the size of the target person in the image is too large to detect by body detector in the method of UEHARA
      	The suggestion/motivation for doing so would have been that to reliably detect a person.
Therefore, it would have been obvious to combine Shiozaki et al.  with UEHARA to obtain the invention as specified in claim 2.

Claim 6 is rejected as same reason as claim 2 above.
          Claim 10 is rejected as same reason as claim 2 above.

Claims 4, 8 and 12 are rejected under 35 USC 103 as being unpatentable over UEHARA (US 2012/0320230) in view of Tsurumi et al. (US 2011/0050939).
UEHARA teaches all the limitations of claim 1 as applied above from which claim 2 respectively depend.
      	UEHARA does not teach expressly that divide regions in the image two groups by the magnitude of the depth at positions in the corresponding real space; and detect the face region from the divided regions with smaller depths.  
Tsurumi et al. teaches divide regions in the image two groups by the magnitude of the depth at positions in the corresponding real space; and detect the face region from the divided regions with smaller depths(D1)(para [0256] and [0258]; Fig. 17).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to divide image using depth information and detect object within certain depth in the method of UEHARA
      	The suggestion/motivation for doing so would have been that to reliably detect a person.
Therefore, it would have been obvious to combine Tsurumi et al. with UEHARA to obtain the invention as specified in claim 4.

Claim 8 is rejected as same reason as claim 4 above.
           Claim 12 is rejected as same reason as claim 4 above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663